Citation Nr: 0609730	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-15 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for joint and muscle 
pain to include the neck, hips, knees, ankles, shoulders, 
wrists and elbows due to an undiagnosed illness.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for weakness 
(previously claimed as loss of strength with weight loss) due 
to an undiagnosed illness.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for headaches due to 
an undiagnosed illness.  





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994, including verified Southwest Asia Service from 
January 4, 1991 to May 3, 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO.  

The claims of service connection for the disabilities 
enumerated hereinabove were previously denied by the RO in a 
February 1995 rating decision.  

Presently, the RO decided the claims on the merits and failed 
to address the new and material evidence standard.  However, 
a previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  

Further, regardless of RO action, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  Id.  

The now reopened claims of service connection for joint and 
muscle pain, weakness, and headaches are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In a February 1995 decision, the RO denied the veteran's 
original claims of service connection for headaches, loss of 
strength and weight loss, joint pains in the neck and knees 
and a low back disorder.  

2.  The evidence brought to VA's attention since the February 
1995 denial of service connection is neither cumulative nor 
redundant of the evidence of record and provides sufficient 
information regarding the etiology of the claimed disability.  



CONCLUSION OF LAW

New and material evidence to reopen the claims of service 
connection for joint and muscle pain of the neck, hips, 
knees, ankles, shoulders, wrists, and elbows, weakness, and 
headaches has been received. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement VCAA. 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  In this case, the 
veteran applied to reopen his claims of service connection in 
July 2002.  

With regard to the issue of whether new and material evidence 
has been received to reopen the veteran's service connection 
claims, the Board finds that when there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating her claim, VCAA does not apply.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

To the extent that the action to reopen the veteran's claims 
taken hereinbelow is favorable to the veteran, further 
discussion of VCAA is not required at this time.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  

In this case, the veteran requested a Board hearing that was 
scheduled for January 2006, however, he failed to report.  In 
electronic correspondence dated in January 2006, the veteran 
indicated that he was going to submit new evidence.  However, 
inquiry by way Veterans Appeals Control Locator System 
(VACOLS) reveals no pending mail actions and no receipt of 
additional evidence or correspondence from the veteran.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran, moreover, has been 
accorded ample opportunity to present evidence and argument 
on his behalf.  

Further, by letters dated in January 2003, March 2004, and 
August 2005 and the March 2004 Statement of the Case the 
veteran have been notified of the evidence needed to 
establish the benefits sought, and he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

In a signed statement received at the RO in September 2004, 
the veteran effectively revoked power of attorney from his 
previously designated accredited representative, Disabled 
American Veterans.  

Accordingly, the Board believes that an effective revocation 
by the veteran has been accomplished.  See 38 C.F.R. § 20.607 
(2005).  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


New and material evidence

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the February 1995 
denial of service connection for headaches, loss of strength 
with weight loss, joint pains in the neck and knees, and a 
low back disorder.  That rating decision is final.  38 
U.S.C.A. § 7105.

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claims 
of service connection for the claimed disabilities described 
above, subsequent to the February 1995 rating decision.

The new evidence received subsequent to the February 1995 
rating decision consists of VA outpatient treatment records 
and lay statements.

Generally, the lay statements consisted of observations of 
the veteran's constant fatigue, severe headache, sleep 
difficulty, memory loss, muscle and joint pain since his 
return from the Persian Gulf.  

VA outpatient treatment records dated from 1996 to 2002 
reflect the veteran's complaints of musculoskeletal pain and 
generalized weakness with no acute process.  

In a May 2002 nursing report, the veteran complained that his 
10-year history of weakness had worsened in the past year and 
that his constant headache and multiple joint pain prevented 
him from working.  

The records contain diagnoses of common migraine with normal 
X-ray, magnetic resonance imaging (MRI), and computed 
tomography (CT) studies of the head, right humerus, right 
shoulder, and sinuses.  

In a July 2002 neurology consult, the VA physician indicated 
that the veteran has chronic daily headaches.  The physician 
opined that "the relationship to this condition and his Gulf 
War experience [was] unknown but listed as one of the 
frequent complaints by those who served in that area."  

In this case, the new evidence added to the record consists 
of relevant VA medical records and law statements that 
demonstrate a continuity of symptomatology since service and 
offer diagnoses for the veteran's claimed conditions.  

As new and material evidence has been presented in this case, 
the claims of service connection for joint and muscle pain to 
include the neck, hips, knees, ankles, shoulders, wrists, and 
elbows, weakness (previously claimed as loss of strength with 
weight loss), and headaches are reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for joint and muscle pain, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for weakness, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for headaches, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  



REMAND

The veteran is seeking service connection for chronic 
multiple joint and muscle pain in the neck, hips, knees, 
ankles, shoulders, wrists, and elbows, weakness, and 
headaches, all as a result of unknown environmental 
conditions to which he was exposed during his service in the 
Southwest Asia theater of operations (Operation Desert 
Storm/Desert Shield).  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Effective on March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.  The 
amendments made to the provisions of the law pertaining to 
Persian Gulf War veterans, effective March 1, 2002, provided 
that, in addition to certain chronic disabilities from 
undiagnosed illness, service connection may also be granted 
for medically unexplained chronic multisymptom illness that 
is defined by a cluster of signs and symptoms, to include 
fibromyalgia, as well as for any diagnosed illness that the 
Secretary of Veterans Affairs determines by regulation 
warrants a presumption of service connection.  

At a VA examination in March 1994, the examiner noted 
positive evidence of headaches, joint pain and hand weakness.  
The physical examination, X-ray studies, and clinical 
findings were essentially normal.  

However, the examiner did not provide opinions regarding the 
nature of the objective findings with regard to etiology or 
whether the conditions were symptoms of an undiagnosed 
illness.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
that nature and likely etiology of the 
manifestations of joint and muscle pain 
involving the neck, hips, knees, ankles, 
shoulders, wrists and elbows; weakness 
(claimed as loss of strength and weight), 
and headaches, claimed as due to 
undiagnosed illness.  All indicated 
testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review.  

2.  After the above has been 
accomplished, and after undertaking any 
other indicated development, the RO 
should readjudicate the veteran's claim 
with consideration of any additional 
evidence added to the record subsequent 
to the March 2004 Statement of the Case.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and discussion of all 
pertinent regulations. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


